11-4778-pr
         Bell v. Ercole

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of March, two thousand twelve.
 5
 6       PRESENT: PIERRE N. LEVAL,
 7                CHESTER J. STRAUB,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12
13       GEORGE BELL,
14
15                                     Petitioner-Appellant,
16
17                      -v.-                                                11-4778-pr
18
19       ROBERT E. ERCOLE,
20
21                                     Respondent-Appellee.
22
23
24
 1   FOR APPELLANT:    KATHERYNE M. MARTONE, The Legal Aid
 2                     Society Criminal Appeals Bureau, New
 3                     York, NY.
 4
 5   FOR APPELLEE:     LINDA CANTONI, Assistant District
 6                     Attorney (John M. Castellano, Assistant
 7                     District Attorney, on the brief), for
 8                     Richard A. Brown, District Attorney for
 9                     Queens County, Kew Gardens, NY.
10
11        Appeal from the United States District Court for the
12   Eastern District of New York (Korman, J.)
13
14       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

15   AND DECREED that the judgment of the United States District

16   Court for the Eastern District of New York be AFFIRMED.

17       Petitioner-Appellant George Bell appeals from an order

18   of the United States District Court for the Eastern District

19   of New York (Korman, J.), which denied his petition for a

20   writ of habeas corpus pursuant to 28 U.S.C. § 2254.   We

21   assume the parties’ familiarity with the underlying facts

22   and procedural history.

23       We affirm for substantially the same reasons given by

24   the district court.   There were, without question, numerous

25   errors in the petitioner’s trial, and some of the errors

26   related to his constitutional rights, including the right

27   under the Confrontation Clause to effective cross

28   examination, see Davis v. Alaska, 415 U.S. 308, 318 (1974),

29   and the defendant’s right under the Due Process Clause to a

                                   2
1    meaningful opportunity to present a complete defense, see

2    Crane v. Kentucky, 476 U.S. 683, 690 (1986).

3        But to overturn a state court criminal conviction in a

4    habeas corpus proceeding under 28 U.S.C. § 2254, more is

5    required than errors relating to constitutional rights.

6    Under the rule of Brecht v. Abrahamson, 507 U.S. 619, 637

7    (1993), the errors, considered in the aggregate, must be of

8    sufficient importance that they “had substantial and

9    injurious effect or influence in determining the jury’s

10   verdict.”   Id. (internal quotation omitted); see also

11   Chambers v. Mississippi, 410 U.S. 284, 298 (1973).     In

12   considering the evidence as a whole, we conclude that the

13   trial court errors in Bell’s case did not meet this

14   standard.

15       For the foregoing reasons, the judgment of the district

16   court is hereby AFFIRMED.

17
18                               FOR THE COURT:
19                               Catherine O’Hagan Wolfe, Clerk
20
21




                                   3